DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-25 are examined in this office action of which claims 4, 6, 7, 11, 13-20, 23, and 24 were amended in the reply dated 4/28/20.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  Paragraph [002] of the specification lists A. Khaliq, M. A. Rhamdhani, G. Brooks, S. Masood; Metal Extraction Processes for Electronic Waste and Existing Industrial Routes: A Review and Australian Perspective; Resources, 2014, V. 3, P. 152-179, which is not included on the information disclosure statement.
 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 17 and 25 are objected to because of the following informalities: in claim 17, “of” should be deleted from “said heating of the mixture to provide thermal decomposition” to maintain proper antecedent basis. In claim 25, “for the full reduce reaction” is not grammatically correct. Appropriate correction is required.
Claim Interpretation
Claims 7-11 recite the limitation “nano silica”. In paragraph [0041], applicant defines “nano silica” as having a particle size between 10-1000 nm. As such this definition will be used to interpret the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the mixture” in step (i). This recitation is repeated in claims 6, 16, and 17. As there is a “mixture of the oxidized gold-containing particulate material with a chlorine-containing material” as well as a “chlorine-gas containing mixture” it is not clear what “the mixture” refers to. Claim 2-5, 7-15, and 18-25 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 7 notes that “the chlorine-containing material is a particulate material selected from” and goes on to list a number of chlorine containing salts. However, claim 7 also includes “nano silica”. As silica is the common name for silicon dioxide, it is not clear how this material contains chlorine and therefore it cannot be a part of the options in this Markush grouping, see MPEP § 2117(II). Claim 11 is also rejected as it depends from claim 7 and does not solve the above issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 11, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0083300 A1 of Evans in view of WO 2015/193901 A1 of Kaplan. 
As to claim 1, Evans relates to a process for extracting a precious metal from a precious metal containing source, in particular extracting gold using a chlorination process (Evans, paragraph [0001]). Evans discloses that a metal-containing ore for use according to the invention may conveniently be ground (Evans, paragraph [0018]; see also claim 5), meeting the claim limitation as grinding and crushing are equivalent unit operations and grinding would produce particulate materials having a predetermined grain size. 
With respect to “optionally subliming other metals from said material”, this is a contingent limitation and the “broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”, see MPEP § 2111.04(II). Therefore as Evans does not disclose subliming other metals, it nevertheless meets this limitation as this step is not required in the broadest reasonable interpretation of the claim.
Evans discloses after grinding the material, roasting at a suitably high temperature in the presence of air or oxygen (Evans, paragraph [0018; see also claim 5), thereby meeting the claim limitation as this roasting in the presence of air or oxygen would oxidize the gold-containing material. Evans discloses where the precious metal-containing source is contacted with a vapor phase chloride salt (Evans, paragraph [0010]; see also claim 1 and paragraph [0020]), meeting the limitation of mixing the oxidized gold-containing particulate material with a chlorine containing material. Evans discloses that the temperature at which the reaction is performed will be chosen to ensure that the chloride remains in the vapour phase and also that the reaction with the precious metal occurs at a suitable rate and generally temperatures of between 300° C to 650° C are used (Evans, paragraph [0019]), meeting the limitation of heating the mixture as if the mixture is between 300° C to 650° C it must be heated to achieve these temperatures. Evans then discloses after the formation of the metal containing volatile chloride compounds, the metal-containing volatile compound products are separated from the vapour phase by condensing them using methods conventional in the art (Evans, paragraph [0021]; see also claim 1) and Evans discloses that this process forms gold-containing condensed solid products (Evans, paragraph [0022]), meeting the limitation of cooling said volatile gold-containing chloride product as the process of condensing means that a vapor is cooled to form a liquid or solid phase. 
However, Evans does not explicitly disclose applying an electromagnetic field to the chlorine-containing gas mixture to provide ionization of chlorine. 
Kaplan relates to a method for recovery of platinum group metals from a spent catalyst (Kaplan, abstract). Kaplan teaches that the formation of chloride of noble metals is a kinetically limited process and it is known that when chlorine is present at an active radical, chlorination is more rapid than when it is carried out with chlorine molecules (Kaplan, paragraph [079]). Kaplan teaches that bringing platinum group metals into contact with a chlorine plasma (ions and radicals of chlorine instead of chlorine molecules) can also accelerate the chlorination process (Kaplan, paragraph [079]). Kaplan teaches applying an electromagnetic field to the chlorine -containing gas mixture, where the mixture is produced as a result of decomposition of the chlorine-containing material, provides ionization of chlorine and forms a chlorine plasma (Kaplan, paragraph [080]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of applying an electromagnetic field to the chlorine-containing gas mixture as taught by Kaplan into the method of recovering gold using a chlorination process as disclosed by Evans, thereby accelerating the chlorination process (Kaplan, paragraph [079]). Further, this constitutes the use of a known technique to improve a similar method in the same way as the prior art in Evans contained a chlorination process that used chlorine-containing gas mixture, Kaplan also relates to a similar chlorination method that is applied to a similar noble metal, and a person of ordinary skill in the art could have applied the electromagnetic field disclosed in Kaplan to the similar chlorination method disclosed in Evans in the same way as Kaplan notes that when chlorine is present at an active radical, chlorination is more rapid and as such this improvement would apply to the process in Kaplan where a chlorine gas exists to ionize and thereby improve the reaction kinetics, see MPEP § 2143(I)((C). 

As to claim 2, Evans discloses extraction of metals from a variety of sources, including ores and minerals (Evans, paragraph [0015]).

As to claims 4 and 5, these are limitations that further limit the limitation in claim 1 concerning “optionally subliming other metals from said material”. As such these are further definitions of the contingent limitation in claim 1 and the “broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”, see MPEP § 2111.04(II). Therefore as Evans does not disclose subliming other metals, it nevertheless meets these limitations as this step is not required in the broadest reasonable interpretation of the claim. 

As to claim 6, Evans does not explicitly disclose where an amount of the chlorine-containing material in the mixture is in the range of 1 gram to 1 kilogram per kilogram of the gold-containing material.
Kaplan teaches that the amount of the chlorine-containing material can be in the range of 1 gram to 1 kilogram per kilogram of the spent catalyst (Kaplan, paragraph [057]). Kaplan teaches that this amount produces a sufficient amount of chlorine containing gas to yield a volatile platinum group metal containing chloride (Kaplan, paragraph [045]). 
As Evans discloses adding a chlorine-containing material but does not disclose an amount, one of ordinary skill would naturally look to the art to determine an appropriate amount. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 1 gram to 1 kilogram of chlorine-containing material per kilogram of noble metal containing material as taught by Kaplan into the method of extracting gold disclosed by Evans, thereby produces a sufficient amount of chlorine containing gas to yield a volatile platinum group metal containing chloride (Kaplan, paragraph [045]). This constitutes the use of a known technique to improve a similar method in the same way as the prior art in Evans contained a chlorination process that used chlorine-containing gas mixture, Kaplan also relates to a similar chlorination method that is applied to a similar noble metal, and a person of ordinary skill in the art could have applied the amount of chlorine disclosed in Kaplan to the similar chlorination method disclosed in Evans in the same way as both relate to extracting noble metals from other materials using chlorination reactions, see MPEP § 2143(I)((C). 

As to claim 7, Evans discloses where the chloride used in the invention is ammonium chloride (Evans, paragraph [0019] and [0023]).

As to claim 11, this is a limitation that further limits the limitation in claim 7 concerning the size of “nano silica” which is included in a list of possible chlorine-containing materials in claim 7. As such these are further definitions of the contingent limitation in claim 7 and the “broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”, see MPEP § 2111.04(II). Therefore as Evans does not disclose nano silica and specific sizes, it nevertheless meets these limitations as this step is not required in the broadest reasonable interpretation of the claim. 

As to claim 16, Evans discloses where the temperature at which the reaction is performed will be chosen to ensure that the chloride remains in the vapour phase and also that the reaction with the precious metal occurs at a suitable rate and generally temperatures of between 300°C to 650°C are contemplated (Evans, paragraph [0019]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature over the prior art disclosure since the prior art teaches that the chlorine remains in the vapor phase and the reaction occurs at a suitable reaction rate throughout the disclosed ranges of temperatures. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

	As to claim 17, Evans does not explicitly disclose where the heating of the mixture is carried out for a time period in the range of 5 min to 120 min.
	Kaplan teaches heating the chlorine-containing material in the range of about 150 °C to about 400 °C (Kaplan, paragraph [059]). Kaplan teaches that the heating of the mixture to provide thermal decomposition of the chlorine-containing material for producing a chlorine-containing gas mixture can be carried out for a time period in the range of 5 min to 120 min (Kaplan, paragraph [059]).
	As Evans and Kaplan relate to similar methods of heating a mixture of noble-metal containing material mixed with chlorine containing material to produce a chlorine gas mixture using overlapping temperature ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add carrying out the heating for a time period in the range of 5 min to 120 min as taught by Kaplan into the method of gold recovery disclosed by Evans thereby provide thermal decomposition of the chlorine-containing material for producing a chlorine-containing gas mixture (Kaplan, paragraph [059]).

	As to claim 18, Kaplan discloses where the heating of the catalyst particulate material in the reaction zone is carried out simultaneously with applying of an electromagnetic field to the chlorine-containing gas mixture (Kaplan, paragraph [036]). Kaplan discloses where the chlorine-containing gas is provided from a storage tank, i.e. external source (Kaplan, paragraph [075]) and this chlorine gas can pass through the reaction zone during heating (Kaplan, paragraph [076]), thus Kaplan discloses where the chlorine-containing gas from an external source is passed through the reaction zone while applying the magnetic field.

	As to claim 19, Kaplan discloses where the chlorine-containing gas that is passed through the reaction zone is in the range of 0.2 litres to 15 litres chlorine per kilogram (181.8 L/ton to 13,636 L/ton) (Kaplan, paragraph [076]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed amount of chlorine-containing gas over the prior art disclosure since the prior art teaches that the chlorine becomes a ionized plasma throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claim 20, Kaplan discloses where a frequency of the electromagnetic field applied to the reaction zone is in the range of 50 kHz to 12 GHz (Kaplan, claim 14). 

As to claim 21, Kaplan discloses where an irradiance of the electromagnetic field applied to the reaction zone is in the range of 0.1 kW/cm2 to 10 kW/cm2 (Kaplan, claim 15).

As to claim 22, Kaplan discloses that the electromagnetic field is applied to the chlorine-containing gas for a time period in the range of 5 min to 180 min (Kaplan, paragraph [085]).

As to claim 23, Kaplan discloses where the heating of the material in a reaction zone is carried out simultaneously with the applying of an electromagnetic field to the chlorine-containing gas (Kaplan, paragraph [085]).

As to claims 24 and 25, as these limitations relate to “arsenic and antimony as other metals” these are limitations that further limit the limitation in claim 1 concerning “optionally subliming other metals from said material”. As such these are further definitions of the contingent limitation in claim 1 and the “broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”, see MPEP § 2111.04(II). Therefore as Evans does not disclose subliming other metals, it nevertheless meets these limitations as this step is not required in the broadest reasonable interpretation of the claim.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0083300 A1 of Evans in view of WO 2015/193901 A1 of Kaplan as applied to claim 1 above, with further evidentiary reference to Boiler Water Treatment - Principles and Practice, Volumes I-II of Frayne.
As to claim 15, Evans discloses prior to being contacted with the vapour phase chloride, a metal-containing ore for use according to the invention may conveniently be ground and roasted at a suitably high temperature in the presence of air or oxygen (Evans, paragraph [0018]).
Frayne discloses that air is a mixture of gases normally containing 78.08% of nitrogen and 20.94% oxygen by volume (Frayne, pg. 689, section 14.4.1, Composition of Air). 
As Frayne discloses that air is 20.94% oxygen by volume, Evans is disclosing roasting in this amount of oxygen, thereby meeting the claim limitation of the oxygen being in the range of 20% to 98% volume.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0083300 A1 of Evans in view of WO 2015/193901 A1 of Kaplan as applied to claim 1 above, and further in view of US 4353740 A of Dunn with evidentiary reference to Standard sieves and Mesh sizes of Lloyd.
As to claim 3, while Evans discloses grinding and roasting the precious metal-containing source prior to being contacted with the vapor phase chloride salt (Evans, claim 5), it does not explicitly disclose where the predetermined grain size of gold-containing particulate material is in the range of 0.07 mm to 40 mm.
Dunn relates to a process for treating a particulated gold bearing ore to recover the gold therein (Dunn, abstract). Dunn teaches that the ore is ground or crushed to a particle size of 20 to 200 mesh (Dunn, col 1, lines 55-56). 
Lloyd discloses that 20 mesh is equivalent to 841 microns (0.841 mm) and number 200 mesh is equivalent to 74 microns (0.074 mm) (Lloyd, pg. 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a particle size of 20 to 200 mesh (0.074 mm to 0.841 mm) as taught by Dunn into the method of extracting gold disclosed by Evans thereby increasing the surface area of the starting material for oxidation and thereby increasing the reaction rate. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0083300 A1 of Evans in view of WO 2015/193901 A1 of Kaplan as applied to claim 1 above, and further in view of US 2016/0145714 A1 of Liddell. 
As to claims 13 and 14, while Evans discloses that a metal-containing ore for use according to the invention may conveniently be ground and roasted at a suitably high temperature in the presence of air or oxygen (Evans, paragraph [0018]), Evans does not disclose an exact temperature for roasting.
Liddell relates to a hydrometallurgical process for the recovery and separation of valuable elements, in particular gold (Liddell, abstract). Liddell teaches that the feed material may be subjected to a thermal treatment to produce a thermally treated calcine before subjecting it to acid leaching (Liddell, paragraph [0058]). Liddell teaches the thermal treatment is carried out typically about 300-700° C. for 10 to 30 minutes, under oxidizing, neutral or reducing conditions (Liddell, paragraph [0059]). Liddell teaches that this process remove volatile components from the solid residue and reduce or negate the preg-robbing attributes of the material (Liddell, paragraph, [0059]). 
As Evans discloses roasting the metal-containing ore but does not disclose a temperature or time, one of ordinary skill would naturally look to the art to determine the appropriate parameters for roasting. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a thermal treatment of 300-700° C. for 10 to 30 minutes as taught by Liddell into the method of gold recovery disclosed in Evans, thereby removing volatile components from the solid residue and reduce or negate the preg-robbing attributes of the material (Liddell, paragraph, [0059]).

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0083300 A1 of Evans in view of WO 2015/193901 A1 of Kaplan as applied to claim 1 above, and further in view of IL 248600 D0 of Lubomirsky.
As to claim 8, while Evans discloses contacting the precious metal-containing source with a vapour phase chloride salt (Evans, paragraph [0010]; claim 1), Evans does not explicitly disclose where the salt is a composition of calcium hypochlorite, calcium chloride, and nano silica.
Lubomirsky relates to a method for recovery of platinum group metals from a spent catalyst (Lubomirsky, abstract) and therefore it relates to the same field of endeavor of recovering noble metals from noble metal containing materials. Lubomirsky teaches mixing particulate material with a solid chlorine-containing material and a solid silicon-containing material where the solid silicon-containing material has a grain size of between 5 microns and 100 microns (Lubomirsky, paragraph [035]). Lubomirsky teaches where the solid chlorine-containing material comprises at least one chloride salt consisting of hypochlorite salts and alkaline earth metal chloride including calcium chloride and combinations thereof (Lubomirsky, paragraph [031]). Note that a disclosure of hypochlorite salt would include calcium hypochlorite. Lubomirsky discloses where the solid silicon-containing material comprises pure silica (Lubomirsky, paragraph [033]). Lubomirsky teaches that silica accelerates the decomposition reaction of the chloride salt in the presence of air (Lubomirsky, paragraph [039]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a hypochlorite salt such as calcium hypochlorite and calcium chloride and add pure silica with a grain size of 5 microns to 100 microns as taught by Lubomirsky into the method of recovering gold disclosed by Evans, thereby selecting known chloride salts and accelerating the decomposition reaction of the chloride salt in the presence of air by the addition of silica (Lubomirsky, paragraph [039]).
While Lubomirsky does not disclose where the particle size of silica is between 10-1000 nm, the difference between the upper bound of the range for silica is only 4 microns different from the range disclosed in Lubomirsky and this would not be expected to produce a different result in the reaction rate between the silica and the chloride salt. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.

As to claims 9 and 10, while Evans discloses contacting the precious metal-containing source with a vapour phase chloride salt (Evans, paragraph [0010]; claim 1), Evans does not explicitly disclose where the salt is a composition of calcium hypochlorite and nano silica mixed in solid or liquid form.
Lubomirsky relates to a method for recovery of platinum group metals from a spent catalyst (Lubomirsky, abstract) and therefore it relates to the same field of endeavor of recovering noble metals from noble metal containing materials. Lubomirsky teaches mixing particulate material with a solid chlorine-containing material and a solid silicon-containing material where the solid silicon-containing material has a grain size of between 5 microns and 100 microns (Lubomirsky, paragraph [035]), thus meeting the claim limitation where the calcium hypochlorite is mixed with nano silica in a solid form. Lubomirsky teaches where the solid chlorine-containing material comprises at least one chloride salt consisting of hypochlorite salts (Lubomirsky, paragraph [031]). Note that a disclosure of hypochlorite salt would include calcium hypochlorite. Lubomirsky discloses where the solid silicon-containing material comprises pure silica (Lubomirsky, paragraph [033]). Lubomirsky teaches that silica accelerates the decomposition reaction of the chloride salt in the presence of air (Lubomirsky, paragraph [039]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a hypochlorite salt such as calcium hypochlorite and add pure silica with a grain size of 5 microns to 100 microns as taught by Lubomirsky into the method of recovering gold disclosed by Evans, thereby selecting known chloride salts and accelerating the decomposition reaction of the chloride salt in the presence of air by the addition of silica (Lubomirsky, paragraph [039]).
While Lubomirsky does not disclose where the particle size of silica is between 10-1000 nm, the difference between the upper bound of the range for silica is only 4 microns different from the range disclosed in Lubomirsky and this would not be expected to produce a different result in the reaction rate between the silica and the chloride salt. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.

As to claim 12, the combination of Evans, Kaplan, and Lubomirsky disclose where the chlorine-containing material is a composition of calcium hypochlorite, calcium chloride and nano silica, see claim 8 rejection above. However, Evans does not disclose where an amount of calcium hypochlorite in the composition of calcium hypochlorite and calcium chloride is in the range of 5 to 99 weight percent.
Kaplan teaches where a chlorine containing material is a composition of calcium hypochlorite and calcium chloride (Kaplan, paragraph [030]; claim 20). Kaplan teaches where the amount of calcium hypochlorite in the composition of calcium hypochlorite and calcium chloride can be in the range of 5 to 80 weight percent (Kaplan, paragraph [030]; claim 21). Kaplan teaches that the recovery yield is greater when the chloride aqueous solution includes both at least one chloride salt and at least one hypochlorite salt than only chloride salts or only hypochlorite salts (Kaplan, paragraph [063]).
As the combination of Evans, Kaplan, and Lubomirsky already discloses a composition of calcium hypochlorite and calcium chloride, one of ordinary skill would naturally look to the art to determine the appropriate amount of the components to add. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an amount of calcium hypochlorite in the composition of calcium hypochlorite and calcium chloride in the range of 5 to 80 weight percent as taught by Kaplan into the method of gold recovery disclosed by Evans, thereby increasing recovery yield (Kaplan, paragraph [063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733